Citation Nr: 1025749	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for lumbar disc disease.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder other than post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1961 to March 1965.  

By rating action in January 1973, the RO denied service 
connection for a right knee disability.  In May 1980, the RO 
denied the Veteran's request to reopen the claim for a right knee 
disability.  The Veteran was notified of these decisions and did 
not appeal.  

By rating action in August 1993, the RO denied service connection 
for PTSD and a low back disability, as well as the attempt to 
reopen the claim for service connection for a right knee 
disability.  The Veteran and his representative were notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the RO which 
declined to reopen claims for service connection for right knee 
and low back disability, and denied service connection for an 
acquired psychiatric disorder other than PTSD.  

In December 2004, the Board found that new and material evidence 
had not been received to reopen the claims for a right knee and 
low back disability and remanded the claim concerning an acquired 
psychiatric disorder.  The Veteran appealed the decision 
concerning the claims to reopen to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
January 2007 Memorandum Decision, the Court vacated, in part, the 
December 2004 Board decision and remanded the appeal to the Board 
for further action.  The Board remanded the appeal to the RO for 
additional development in December 2008.  

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a low back and right knee disability 
was last finally denied by an unappealed rating decision by the 
RO in August 1993.  

2.  The additional evidence received since the August 1993 rating 
decision regarding the Veteran's low back disability is 
cumulative and redundant of evidence previously considered and is 
not so significant that it must be considered in order to fairly 
decide the merits of the claim.    

3.  The additional evidence received since the August 1993 rating 
decision concerning the Veteran's right knee disability is new 
and material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The Veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, and 
the evidence fails to support a link between service and current 
disability for the purposes of establishing service connection.  


CONCLUSIONS OF LAW

1.  The August 1993 RO decision which last denied service 
connection for a low back and right knee disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
claim of service connection for lumbar disc disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.303, 20.1105 (2009).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.303, 20.1105 (2009).  

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in November 2000, was sent by VA to 
the Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
notification letter did not comply fully with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), concerning a reopened claim, 
this is not prejudicial to the Veteran, as he was subsequently 
provided adequate notice by letter dated in January 2009, the 
claim was readjudicated, and a supplement statement of the case 
(SSOC) was promulgated in March 2010.  

The Veteran's service treatment records and all VA and private 
medical records identified by him, including records from the 
Social Security Administration, have been obtained and associated 
with the claims file.  The Veteran was also afforded an 
opportunity for personal hearing, but declined, and he was 
examined for VA purposes in connection with the psychiatric 
disability claim.  Examinations are not warranted in regard to 
claims to reopen until new and material evidence has been 
received.  

To the extent that the VCAA notice in this case is deemed to be 
deficient, the Veteran's contentions reflect his awareness of the 
evidence he is required to submit in this case, and thus, the 
Board finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claims. 

Finality

Before reaching the merits of the claim, the Board must first 
rule on the matter of reopening of the Veteran's claims for a low 
back and right knee disability.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claims to be reopened.  Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a low back and left knee 
disability was last finally denied by the RO in August 1993.  
There was no appeal of that rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in the 
consideration of the current issue on appeal.  

For claims filed prior to August 29, 2001, as the case here, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  However, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis for 
the last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Low Back Disability

The evidence of record at the time of the August 1993 RO decision 
that denied service connection for a low back disability included 
the Veteran's service treatment records, numerous private medical 
records from 1977 to 1981, and reports of two VA examinations 
conducted in December 1972 and March 1980.  

The service treatment records, including the Veteran's separation 
examination in February 1965, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any back problems.  
Likewise, the Veteran made no mention of any back problems on his 
original application for VA compensation benefits received in May 
1971, or on a subsequent claim received in July 1972, and no 
pertinent complaints or abnormalities were noted on VA 
examination in December 1972.  

The private medical records showed that the Veteran was first 
treated for low back problems in December 1978, at which time he 
reported the onset of back pain at work in July 1978.  X-ray 
studies in December 1978 revealed degenerative disc disease at 
L5-S1 and at L4-5.  The medical reports showed that the Veteran 
worked heavy labor for a railroad company for several years and 
that he denied any prior history of back problems of any kind.  
(See Dr. H. R. Noer December 1978 report).  A private report, 
dated in December 1981, indicated that the Veteran had been out 
of work since December 1978.  

The March 1980 VA examination report showed that the Veteran was 
evaluated in connection with his claim for nonservice connected 
pension benefits.  The report included a self-described history 
of back problems since an injury at work in 1978, and clinical 
findings regarding the low back disability.  The diagnoses 
included degenerative disc disease at the L5-S1 level.  

By rating action in August 1993, the RO denied service connection 
for a spinal disability on the basis that there was no evidence 
of back problems or any abnormalities in service or until an 
industrial injury many years after service.  The Veteran and his 
representative were notified of this decision and did not appeal.  

The evidence added to the record since the August 1993 rating 
decision includes numerous VA and private medical reports, 
including some duplicate records from the Social Security 
Administration showing treatment for various maladies, including 
low back problems from 1993 to 2008.  

The private medical records showed that the Veteran was treated 
for neck problems following an automobile accident in December 
1997, and for low back problems periodically though 2008.  An MRI 
in August 2001, revealed degenerative changes and disc bulging at 
the L4-5 and L5-S1 levels, disc herniation at L4-5, and early 
degenerative changes at the L2-3 level.  An MRI in August 2008, 
revealed mild ventral spinal stenosis at L4-5 and L5-S1, greatest 
at L4-5 due to degenerative disc bulges covered by arthritic end 
plate margin hypertrophy with additional degenerative arthritis.  

In this case, the additional evidence is not new and material.  
It does not provide any probative information showing that the 
Veteran has a low back disability at present which is related to 
service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that 
merely documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  

The evidence previously considered showed no complaints or 
abnormalities referable to any low back problems in service or 
until the Veteran sustained an industrial injury more than 13 
years after service.  The evidence added to the record since 
1993, includes additional medical reports showing continued 
treatment for chronic back problems, but does not include any 
favorable evidence that the Veteran's current low back disability 
is related to service or any incident therein.  As such, the 
Board finds that the additional evidence is essentially 
cumulative and redundant of evidence already of record.  

Under these circumstances, the Board concludes that none of the 
evidence added to the record since the August 1993 rating 
decision constitutes new and material evidence sufficient to 
reopen the claim for service connection for a low back 
disability, and the 1993 denial remains final.  Accordingly, a 
basis to reopen the Veteran's claim for a low back disability has 
not been presented, and the appeal is denied.  

Right Knee Disability

The pertinent evidence of record at the time of the January 1973 
rating decision which denied service connection for a right knee 
disability included the Veteran's service treatment records and a 
December 1972 VA examination report.  

The service treatment records showed that the Veteran was treated 
for a right knee sprain in May 1962, after reportedly twisting 
his knee coming down a hill two weeks earlier.  There was some 
swelling, effusion, limited flexion, and laxity of the collateral 
and anterior cruciate ligaments in the right knee on admission.  
He was placed on conservative treatment with a long-leg posterior 
splint.  X-ray studies at that time were within normal limits.  
The splint was removed and he was started on physical therapy 
with good improvement, and was discharged to duty on the eighth 
day.  The diagnoses was right knee sprain.  

The Veteran was later admitted to a base hospital for right knee 
pain in August 1962, and reported that he had fallen on a waxed 
floor two months earlier.  There was minor effusion and crepitus 
in the right knee, some right quadriceps atrophy, and lateral 
collateral and anterior cruciate laxity in both knees, more so on 
the right.  McMurry's test was negative.  The right knee effusion 
resolved on the fifth day and he was started on physical therapy, 
but reinjured the knee when another patient ran into his wheel 
chair in September.  He had full range of motion in the knee and 
was able to lift more than 32 pounds when he discharged to light 
duty in September 1962.  The final diagnosis included 
chondromalacia of the right knee.  

Subsequently, the service records showed that the Veteran was 
seen for right knee pain in April 1964, after he reportedly fell 
from a truck.  On examination, there was no evidence of any 
physical injuries and there was full and painless range of motion 
in the knee with no deformities tenderness, swelling, or atrophy.  
The Veteran denied any knee problems at the time of his service 
separation examination in February 1965, and no pertinent 
abnormalities were noted on examination.  

The December 1972 VA examination report showed some tenderness 
over the medial aspect of the knee corresponding to the medial 
meniscus.  There was, however, no evidence of any palpable free 
bodies or any limitation of motion in the knee.  X-ray studies 
likewise showed no evidence of fracture, dislocation, or any 
other bone or joint abnormality.  The diagnoses included history 
of right knee sprain - healed.  

By rating action in January 1973, the RO denied service 
connection for a right knee disability on the basis that there 
was no evidence of a current disability.  

In August 1993, the RO declined to reopen the claim for a right 
knee disability on the basis that no additional evidence 
pertaining to the Veteran's right knee had been received.  

The evidence added to the record since August 1993, includes 
numerous private and VA treatment records from 1977 to 2008, and 
a March 1980 VA examination report.  The medical records showed 
that the Veteran was treated for right knee problems after he 
fell at work in August 1977.  It was  indicated, however, that 
there was no evidence of a serious injury or findings to suggest 
internal derangement of the knee joint, and that there was no 
more than a mild strain of the lateral compartment.  

A private MRI in November 2000, however, revealed moderate multi-
compartment osteoarthritis with several small sub-centimeter 
intra-articular loss bodies along the posterior midline of the 
knee joint, complete anterior cruciate ligament (ACL) tear, 
displaced bucket handle tear of the medial meniscus, complex 
radial longitudinal tear of the anterior and posterior horn of 
the lateral meniscus, and a partially septated ganglion cyst 
along the posterior margin of the posterior cruciate ligament.  A 
private MRI report in July 2008, indicated that the anterior 
cruciate ligament was not visualized, and that there were complex 
tears involving the posterior horns of both menisci and 
moderately severe osteoarthritic changes, all probably the result 
of anterior cruciate ligament tear.  

In this case, the claim for a right knee disability was denied by 
the RO on the basis that the Veteran's right knee symptoms in 
service were acute and transitory and that there was no 
disability at the time of service separation or when examined by 
VA shortly after discharge from service.  The evidence added to 
the record since the last final rating decision shows that the 
Veteran has an identifiable right knee disability.  

Additionally, the Veteran's contentions concerning his in-service 
experiences and continuity of his symptomatology since service is 
presumed credible for the limited purpose of reopening the 
previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In this case, the additional medical evidence bears 
directly and substantially upon the claim, is neither cumulative 
nor redundant, and is so significant that, when considered in 
connection with evidence previously assembled, must be considered 
in order to fairly decide the merits of the claim.  As the Board 
finds that the additional medical records are new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material, as the claim will be reopened solely 
on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the Board 
finds that further development of the evidence is necessary, and 
such will be discussed in the Remand section below.  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder due to 
several incidents in service.  The Veteran asserted, in essence, 
that he embarrassed his commanding officer by capturing him 
during maneuvers in Germany, and that although the officer 
transferred stateside shortly after the exercise, "others" in 
the company carried out a vendetta against him on behalf of the 
officer.  He also contends that he was physically attacked by 
several members of his company after President Kennedy was 
assassinated, and that he was convicted and sentenced to 
confinement on "trumped up charges."  The Veteran asserted that 
he was placed in solitary confinement - naked, and fed only 
bread, water, and potatoes for over 30 days and that he was 
physically abused by the guards.  

Whether a particular event occurred is immaterial to this claim.  
The Veteran is seeking service connection for his current 
psychiatric disease (other than PTSD).  The occurrence of an 
historical fact would not demonstrate whether the disease 
manifested itself in the Veteran, or that the Veteran incurred it 
coincident with service.  Manifestation of the disease in the 
Veteran or service incurrence would be shown by the Veteran's 
symptoms, not actions of others, or any such event as the Veteran 
described.  In this regard, however, it is noted that the service 
records showed that the Veteran was disciplined on numerous 
occasions for various actions, including disorderly conduct, 
possession of marijuana, assault (twice), intoxication, and being 
AWOL (twice).  He received three non-judicial punishments 
(Article 15's), had four trials by Court-Martial, and was 
confined for 161 days.  The records also showed that he was 
verbally abusive to medical personnel when hospitalized for knee 
problems in April 1964, had difficulty getting along with some 
servicemen, and was described as manifesting a belligerent 
attitude.  

The service records also show that the Veteran was evaluated by 
psychiatric services on several occasions.  In June 1962, the 
Veteran request to be evaluated for occasional stammering that 
first manifested when he was 16 years old, because he thought it 
might interfere with his Army career.  The report indicated that 
there was no evidence of psychoneurosis, psychosis or organic 
brain damage and all clinical findings were within normal limits.  
During the evaluation, it was noted the Veteran made occasional 
effeminate gestures with his hands, and spoke in rapid clipped 
sentences, occasionally stammering over some words, but the 
examiner concluded that the Veteran's speech difficulty was not 
severe enough to warrant psychiatric therapy, and that his odd or 
eccentric behavior was not felt to represent any homosexual 
tendency or warrant any administrative action.  The diagnosis was 
"no disease found."  

The records showed that the Veteran was further evaluated by 
psychiatric services in November 1963, and again in October 1964, 
the latter evaluation was after his release from confinement and 
was for purposes of an administrative discharge from service.  
The clinical findings on both examinations were essentially the 
same and showed no evidence of psychoneurosis or psychosis.  The 
Veteran was well oriented and his associations and thought 
processes were within normal limits.  In November 1963, the 
examiner commented that there was no psychiatric basis for the 
Veteran's reportedly unusual social behavior, and that it was 
simply a matter of choice on his part.  It was likewise noted 
there was no real deviant behavior or attitude observed on 
examination, and the examiner recommended that his supervisors 
not avoid talking face-to-face with the Veteran about any really 
intolerable deviant behavior or dress.  

On psychiatric evaluation in October 1964, it was indicated the 
referral was for a belligerent attitude, feeling of persecution 
and difficulty in getting along with Caucasians.  The examiner, 
however, indicated that there was no evidence of unusual behavior 
during the interview, and diagnosis was no disease found.  

On a Report of Medical History for separation from service in 
February 1965, the Veteran specifically denied any trouble 
sleeping, nightmares, depression or excessive worry, loss of 
memory, or nervous trouble of any sort, and no pertinent 
abnormalities were noted on examination at that time.  

Similarly, the Veteran made no mention of any psychiatric 
problems on his original application for VA compensation 
benefits, received in May 1971, on a subsequent claim in July 
1972, or when examined by VA in December 1972, and no pertinent 
abnormalities were noted on examination at that time.  

Post service, the evidence shows that the Veteran was first 
evaluated by a private psychiatrist in December 1981.  The 
private report indicated that the Veteran appeared to have a 
chronic, severe personality disorder with mixed narcissistic, 
schizoid and paranoid features.  

The assessment on a private psychological test in May 1993, was 
paranoid personality disorder.  

The evidence shows that the Veteran was admitted to a private 
hospital for evaluation of increasing levels of depression and 
disorganization in January 1997.  At that time, the Veteran 
traced his symptoms to around the time he worked as a corrections 
officer (in 1988).  The diagnosis on admission was major 
depression and rule out schizoaffective and schizophrenia.  The 
diagnosis on discharge was schizoaffective disorder.  

Additional medical reports of record showed periodic psychiatric 
treatment by various private providers from 1997 to 2008, and 
includes several letters relating to the etiology of the 
Veteran's disability.  In February 2002, a private psychiatrist, 
M. Saleh, rendered diagnoses of schizoaffective disorder and 
history of depression with psychosis.  Dr. Saleh indicated that 
he reviewed the October 1964 service psychiatric evaluation 
report, and stated that it appeared that the service examiner may 
have missed the diagnosis.  "In retrospect and with the benefit 
of hindsight, it is our conclusion that with a reasonable degree 
of psychiatric probability that [the Veteran] was already 
suffering from psychiatric symptoms at the time of [the] 
evaluation[.]"  He opined that the Veteran should not have been 
medically cleared and should have been diagnosed with an 
underlying paranoid disorder.  

A one sentence statement from Dr. Brockumier in April 2009, was 
to the effect that the Veteran's current paranoid psychosis first 
started in service when he was diagnosed with "early paranoid 
reaction."  Also of record is a September 2008 report from a 
private psychologist, J. A. Brown, in which he stated that it 
appeared that the Veteran's experiences while in prison in 
service were traumatic, but that independent confirmation of what 
happened while in prison was lacking.  In terms of the Veteran's 
life, he opined that a case could be made for a diagnosis of 
PTSD, but that his history was confusing at the very least.  

When examined by VA in August 2006, the examiner indicated that 
the claims file was reviewed and included a description of the 
Veteran's history and the clinical findings on mental status 
examination.  The diagnosis was depressive disorder, not 
otherwise specified (NOS).  The examiner indicated that the 
Veteran had been diagnosed with probable schizoaffective disorder 
with good MED response by VA in the past, but that there was no 
evidence of either psychotic symptoms or current or past manic 
symptoms on examination.  Therefore, the most appropriate 
diagnosis was depressive disorder, NOS.  The examiner opined that 
it was less likely than not that the Veteran's depressive 
disorder was related to military service.  

At the direction of the Board remand in December 2008, the 
Veteran was again examined by VA in April 2009.  The examiner 
indicated that the claims file was reviewed and the report 
included a description of the Veteran's  history and the clinical 
findings on examination, concluding with a diagnosis of 
schizoaffective disorder.  The examiner went on to opine that 
there was no relationship between the Veteran's military service 
and his current psychiatric disorder, schizoaffective disorder.  
The examiner pointed out that there was no objective evidence of 
a psychiatric disorder in the service treatment records, and that 
the examiners at the time found no evidence of disease after 
observations during service.  The VA examiner expressed 
disagreement with the private medical opinions of record and 
stated that it would require conjecture and speculation to 
conclude that the Veteran's symptoms in service represented 
"early paranoid disorder" or that the Veteran suffered from any 
type of psychiatric disorder during service or until many years 
after service.  The examiner indicated that the Veteran 
apparently did not demonstrate any psychotic symptoms when 
examined by VA in August 2006, but did endorse depressive 
symptoms.  However, on the current examination, the Veteran 
endorsed and displayed psychotic symptoms, but did not endorse 
any depressive symptoms, which is a common with the diagnosis of 
schizoaffective disorder.  

In this case, the Board finds the greater weight of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder other than PTSD.  Whether the Veteran had a 
psychiatric disorder in service was specifically investigated at 
that time, and none was found.  The earliest medical record 
reflecting the presence of a psychiatric disability is dated 
nearly 15 years after service, and this comes after a 1972 VA 
examination where no psychiatric abnormalities were observed.  
Moreover, those documents in which a link to service is 
suggested, namely the statements by Dr. Saleh, Dr. Brockumier and 
Dr. Brown, are of little probative value.  Dr. Brown addresses 
post traumatic stress disorder, which is not at issue here.  The 
statement by Dr. Brockumier is factually inaccurate as his basis 
for the nexus between service and the Veteran's current 
disability is the Veteran's in-service diagnosis of early 
paranoid reaction.  Since no such in-service diagnosis was made, 
however, Dr. Brockumier's conclusion is unfounded, and of no 
probative value.  Dr. Saleh offers no explanation to support his 
conclusion the in-service diagnoses were incorrect.  He simply 
makes the assertion, and thus, there is no basis to judge whether 
he is correct, and that the medical professionals who physically 
examined the Veteran in service were mistaken.  It is noted, 
however that the April 2009 VA examiner observed there was no 
objective evidence to support the assertion by Dr. Saleh, which 
in turn indicates the in-service examiners accurately evaluated 
the Veteran.  

Under the foregoing circumstances, the Board finds that the 
greater weight of the evidence is against the conclusion there is 
a link between service and current disability.  As such, a basis 
upon which to establish service connection for a psychiatric 
disorder, other than PTSD, has not been presented, and the appeal 
in this regard is denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, but as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  


ORDER

As new and material evidence has not been received to reopen the 
claim of service connection for lumbar disc disease, the appeal 
is denied.  

To the extent that new and material evidence has been submitted 
to reopen the claim of service connection for a right knee 
disability, the appeal to reopen is granted.  

Service connection for an acquired psychiatric disorder, other 
than PTSD is denied.  


REMAND

In view of the favorable decision to reopen the claim of service 
connection for a right knee disability, the RO must now consider 
the issue on a de novo basis.  

In this case, the evidence of record shows treatment for the 
right knee in service, medical evidence of a current disability, 
and the Veteran's contentions that he has had chronic right knee 
problems ever since service.  Given the current evidence of 
record, the Board finds that a VA examination is necessary to 
resolve the medical question on appeal.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and, if feasible, date of onset of 
his current right knee disability.  The 
claims folder should be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place included in the report.  All 
indicated tests and studies should be 
accomplished.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current right knee 
disability had its onset in service.  A 
complete rationale must be provided for all 
conclusions reached and opinions expressed, 
and if the examiner is unable to answer 
this inquiry, it should be so indicated and 
an explanation included.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

2.  Thereafter, the AMC should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


